Citation Nr: 0124514	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to April 
1947 and from August 1948 to August 1970.  The veteran died 
in October 1995.  The appellant is the surviving spouse of 
the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Washington, D. C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

The appellant has claimed entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318, 
although the veteran was not actually rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of claims pursuant to 38 U.S.C.A. 
§ 1318 in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed VA to conduct expedited rulemaking which 
will either explain why the regulations found at 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106 are inconsistent on the 
"hypothetical entitlement" issue, or to revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking.


REMAND

There has been a change in the law during the pendency of 
this appeal.  See, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the requirement that the veteran submit a well-
grounded claim prior to development of the evidence and 
redefines the obligations of VA with respect to the duty to 
assist.

A remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000).

The appellant has specifically put VA on notice of medical 
records from Fairfax Hospital in September 1995, just prior 
to the veteran's death, which may be pertinent to this claim.  
VA is required to seek these records.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001).

The RO should also consider the application of the enacting 
regulations for that act found at 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  In addition, because the RO has yet to 
consider whether any additional notification or development 
action is required under the new law, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
disability that is claimed as a principal 
or contributory cause of the veteran's 
death.  After securing the necessary 
release, the RO should obtain these 
records, to specifically include records 
from Fairfax Hospital.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


